DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to amendment filed on 9/18/2020 in which claims 1-26 are pending. The amendments to the independent claims have been fully considered and persuasive. Therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-12, 16-26 and 13-15, respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed after the mailing date of the Non-final action on 6/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Strapped (201170286682) teaches “an electronic circuit having an attack detection unit arranged to apply counter-measurement against various types of attacks” while the Caldwell (20170293019) teaches “an electronic device capable of retransmit pulses as counter-measures having frequency shifts that varies the modification on a successive pulse. However the  wherein a second wave of countermeasures of the plurality of waves of countermeasures implement the step of generating a non-maskable interrupt of a program executed by the electronic circuit, and wherein an interval between the first and second waves of countermeasures of the plurality of waves of countermeasures is variable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20200025834-$ or US-20110010775-$ or US-20040105324-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633